Citation Nr: 1433061	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO. 09-25 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression and a mood disorder, and, if so, whether the reopened claim should be granted.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a cardiovascular disease, to include hypertension and hypertensive heart disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to March 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By way of background, the RO denied reopening of the Veteran's claim for service connection for an acquired psychiatric disorder in its July 2008 rating decision, and denied service connection for a low back disability, a left knee disability, and hypertension in its April 2009 rating decision. Both decisions were separately and properly appealed, and the issues were combined into one appeal in a March 2013 supplemental statement of the case.

The Board notes that in an August 2010 rating decision, the RO denied reopening of a claim for service connection for hypertension. The Veteran initially claimed service connection for hypertension in August 2008 correspondence, and the claim was denied in the April 2009 rating decision noted above. The Veteran submitted a timely notice of disagreement as to that denial in June 2009, and a statement of the case was issued in December 2009. That same month, the Veteran submitted a timely substantive appeal. No denials of service connection for hypertension prior to the Veteran's August 2008 claim are of record. In light of that fact and the proper appellate history outlined above, the Board finds that the Veteran's claim for hypertension has been on appeal since the initial August 2008 claim, and therefore the issue of new and material evidence need not be addressed.

The Veteran, as a layperson, is not competent to distinguish between competing diagnoses, and so a claim of service connection for one disability is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As such, and in light of the Veteran's frequent referral to a general heart condition, the Board has expanded the Veteran's claim for service connection for hypertension to a claim of service connection for a cardiovascular disease, to include hypertension and hypertensive heart disease. Id.

The Veteran initially indicated in his June 2009 and December 2009 substantive appeals that he did not want a hearing before a Veterans Law Judge. However, in his most recent April 2013 substantive appeal, filed in response to a March 2013 statement of the case, the Veteran indicated he wanted a hearing via live videoconference. There is no evidence that such a hearing has been scheduled. As such, the Board finds that, in light of the most recent substantive appeal, the Veteran has requested a videoconference hearing, and the claim must be remanded so that one can be provided.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for an acquired psychiatric disorder, a low back disability, a left knee disability, and a cardiovascular disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT
 
1. An October 1991 rating decision denied service connection for an acquired psychiatric disorder, to include bipolar disorder and depression. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the appellate period.
	
2. In August 2008, the Veteran submitted official relevant service personnel records that relate to the Veteran's claimed in-service event, injury or disease, which were in existence at the time of the previous denial, but were not previously associated with the claims file at the time of the prior final denial.


CONCLUSIONS OF LAW

1. The October 1991 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 1990); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991) [currently codified at 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].

2. New relevant official service treatment records have been received, warranting de novo review of the Veteran's claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, depression and a mood disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c)(1) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The claim requires further development, which is addressed in the remand section below.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

That notwithstanding, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file at the time of the prior decision, VA must reconsider the claim regardless of the provisions relating to new and material evidence. 38 C.F.R. § 3.156(c). Relevant service department records include service records that are related to a claimed in-service event, injury or disease. Id.

Here, the RO last finally denied service connection for an acquired psychiatric disorder in October 1991. The Veteran was notified of the decision, but did not file a notice of disagreement or submit new and material evidence within the one year statutory period. Therefore, the October 1991 decision became final. 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991) [currently codified at 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].

In August 2008, the Veteran submitted service personnel records. The records are airman performance reports covering the periods from August 1981 to March 1982, March 1982 to September 1982, and from September 1982 to February 1983. The performance reports from the first two periods indicate that the Veteran had generally performed his duties in a satisfactory manner, as reflected by consistent ratings of 6 or 7 out of 10. The report covering the period from September 1982 to February 1983 indicates that the Veteran's performance was consistently substandard, with the Veteran receiving a 3 out of 10 in every category. The records appear to be official, were submitted after the last prior denial, and relate to the Veteran's claimed in-service injury, as the Veteran's marked drop-off in performance correlates with his statements concerning the onset of his depression, as well as with the beginning of his mental health treatment. 38 C.F.R. § 3.156(c). As such new and material evidence is not required in this case, and VA must reconsider the Veteran's claim on a de novo basis. Id.


ORDER

New relevant official service treatment records having been received, the claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, depression and mood disorder, is reopened; the appeal is granted to this extent only.


REMAND

In his most recent April 2013 substantive appeal, the Veteran indicated he wanted a live videoconference hearing before a Veterans Law Judge. While the Veteran had submitted previous substantive appeals indicating he did not want a hearing, as mentioned above, the Board finds that the most recent substantive appeal controls in this situation, and as such the Board finds the Veteran has expressed a desire for a hearing at this time. There is no evidence associated with the file indicating that the Veteran has been scheduled for a hearing, or that he has withdrawn his request. As such, the Board finds it must remand the claim so the Veteran can scheduled for, provided appropriate notice of, and given an opportunity to attend his requested videoconference hearing.

If the videoconference hearing is held, further development of the claim is to be ordered by the Veterans Law Judge who presided over the hearing. However, if, and only if, the hearing is not held, the Veteran should be scheduled for VA examinations to determine the nature and etiology of his acquired psychiatric disorder, left knee disability and low back disability, as there is evidence of current disabilities and in-service events or injuries, indications of causal relationships between the current disabilities and the Veteran's service, and there is otherwise insufficient medical evidence to decide the claims. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a live videoconference hearing before a Veterans law judge. The Veteran should be provided with proper notice of the date, time, and location of the hearing, and given the opportunity to appear.

If a hearing is held, any further development of the claim is to be ordered by the Veterans Law Judge who presides over the hearing, and Directives 2 and 3, listed below, are to be disregarded.

2. If, and only if, the scheduled hearing is not held, schedule the Veteran for a VA examination with an appropriate medical professional in order to ascertain the nature and etiology of his claimed acquired psychiatric disorder, to include bipolar disorder, depression, and a mood disorder. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disorder, to include bipolar disorder, depression and a mood disorder, was incurred or aggravated in service?

A detailed rationale supporting the examiner's opinions should be provided. Review of the entire claims file is requires; however, attention is invited to a January 1983 in-service psychiatric evaluation and personnel records reflecting a drop in performance ratings.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. If, and only if, the scheduled hearing is not held, schedule the Veteran for a VA examination with an appropriate medical professional in order to ascertain the nature and etiology of his claimed low back and left knee disabilities. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Does the Veteran have current a low back and / or a left knee disability underlying his complaints of low back and left knee pain?

In addressing this question, all testing deemed necessary, to include x-ray testing, should be conducted.

b) If there is a current low back or left knee disability, is it at least as likely as not (a fifty percent probability or greater) that the low back and / or left knee disability was incurred or aggravated in service?

A detailed rationale supporting the examiner's opinions should be provided. Review of the entire claims file is requires; however, attention is invited to January 1982 and September 1982 service treatment records reflecting a low back strain and a left MCL strain, respectively, as well as other records reflecting complaints of low back and left knee pain from 1980 to 1981.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


